Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00796-CV

                                         James RAMIREZ,
                                             Appellant

                                                  v.

               THE BANK OF NEW YORK MELLON f/k/a The Bank of New York,
                       as Successor in Interest to JP Morgan Chase Bank, N.A.,
              as Indenture Trustee for the New Castle Mortgage Securities Trust 2006-1,
                                                Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2016CV04931
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 8, 2017

DISMISSED FOR WANT OF PROSECUTION

           In this appeal, the reporter’s record was due on December 13, 2016. See TEX. R. APP. P.

35.1. Two days later, the court reporter filed a notification of late reporter’s record that stated the

reporter had not received a designation of record or payment for the record. On December 19,

2016, we ordered Appellant to provide written proof to this court by December 29, 2016, that

(1) Appellant had paid the reporter’s fee or made arrangements to pay the reporter’s fee, or

(2) Appellant was entitled to appeal without paying the reporter’s fee. We warned Appellant that
                                                                                       04-16-00796-CV


if he failed to provide written proof as ordered, he must file his brief with this court by January 18,

2017, and the court would only “consider and decide those issues or points [raised in Appellant’s

brief] that do not require a reporter’s record for a decision.” See id. R. 37.3(c).

       Appellant did not provide written proof as ordered, and he did not timely file the brief or a

motion for extension of time to file the brief. On January 20, 2017, we ordered Appellant to show

cause in writing not later than January 30, 2017, why this appeal should not be dismissed for want

of prosecution. See id. R. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61,

63 (Tex. App.—San Antonio 1998, no pet.). We warned Appellant that if he failed to show cause

as ordered, we would dismiss this appeal without further notice. See TEX. R. APP. P. 42.3(b), (c);

Elizondo, 975 S.W.2d at 63.

       To date, Appellant has not filed any response to our January 20, 2017 order. Accordingly,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).


                                                   PER CURIAM




                                                 -2-